DETAILED ACTION
This office action is in response to the communication received on 02/11/2021 concerning application no. 15/755,314 filed on 02/26/2018.
Claims 1, 4-5, 8-13, and 15-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-13, 15, 17, 20-21, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (WO 2013/168056) in view of Yang et al. (PGPUB No. US 2014/0171964).

Regarding claim 1, Grass teaches a medical system for using an interventional elongated medical device having an optical fiber configured for optical shape sensing of the medical device (Page 9, paragraph 4, teaches that the surgical instrument has an incorporated optical shape sensing device. Paragraph 5 teaches that this instrument can be a catheter or guidewire), the medical system comprising: 
a computer (Control computing device 230); and 
a non-transitory storage medium for storing instructions that (Memory is inherently present in the control computing device 230 in order to perform the programmed functions), when executed by the computer, cause the computer to: 
analyze the user manipulation applied to the confined manipulation section based on optical shape sensing of the medical device in the confined manipulation section (Page 9, paragraph 4 teaches that the optical shape sensor that is disposed in the surgical instrument is configured to determine the shape and/or position of the instrument based on the configuration of the shape sensor. Page 9, paragraph 6, teaches a medical system that is a communication of a surgical system 300 with an optical shape sensing device 210 and a cable connection 240 to a control computing device 230. Fig. 3 clearly shows the optical shape sensing device at the end of the system. Additionally, as the optical shape sensing determines the shape and position of the entire medical instrument that it is connected to, it would inherently provide manipulation information of the distal end as well. Furthermore, the system is able to create gesture events from the data that is collected), and to trigger an event to be carried out at a distal portion of the medical system in response to identifying the user manipulation as being associated with the event to be triggered (Page 9, paragraph 4, teaches that the system can detect specific actions of the user and trigger infusion based on physician specific actions).
However, Grass is silent regarding a medical system, configured to:
detect a confined manipulation section of the medical device, the confined manipulation section being a length of the medical device configured to be gripped by a user for maneuvering the medical device inside a body and for applying a user manipulation to the confined manipulation section, the user manipulation comprising at least one of a pinch into an outer wall of the medical device or a deformation of the confined manipulation section into a predefined shape, while the user grips the confined manipulation section.
In an analogous imaging field of endeavor, regarding the manipulation of medical instruments, Yang teaches a medical system, configured to:
detect a confined manipulation section of the medical device (Paragraph 0161 teaches that the devices comprises a pinch grips that allow for the secondary device manipulation), the confined manipulation section being a length of the medical device configured to be gripped by a user for maneuvering the medical device inside a body and for applying a user manipulation to the confined manipulation section (Paragraph 0161 teaches that the surgeon is able to grip grippers 130 to manipulate the secondary device. Fig. 13c shows that the grippers 130 have a length and facilitate user gripping. Fig. 2 shows that the controlled secondary device 6 is inserted in the incision point 20 of the patient body to approach the surgical site 22), the user manipulation comprising at least one of a pinch into an outer wall of the medical device or a deformation of the confined manipulation section into a predefined shape (Paragraph 0161 teaches that the surgeon is able to use the grippers 130 and pinch them for the manipulation of the secondary device. Fig. 14 shows that the hand is pinching the outer portion of the gripper 130), while the user grips the confined manipulation section (Gripping is shown in Fig. 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grass with Yang’s teaching of confined manipulation section that can 

Regarding claim 5, modified Grass teaches the medical system of claim 1, as discussed above.
Grass further teaches a medical system, wherein the user manipulation comprises a pattern of a sequence of manipulations over time (Page 1, paragraph 3, teaches that the optical shape sensing device works in combination with a system, wherein a pattern recognition scheme is applied to evaluate the recorded gestures for event detection in real-time).

Regarding claim 10, modified Grass teaches the medical system of claim 1, as discussed above.
Grass further teaches a medical system, wherein the user manipulation further comprises a torque or tension build-up in the medical device (Page 9, paragraph 4, teaches that the optical shape sensing system is able to detect the rotation of the surgical device. Page 6, paragraphs 6-7, teaches that the device may be able to sense strain that is affecting the optical fiber as it is including at least one of Fibre Bragg Gratings (FBGs) and/or a Rayleigh scatter interrogation).

Regarding claim 11, modified Grass teaches the medical system of claim 1, as discussed above.
Grass further teaches a medical system, wherein the user manipulation further comprises a sequence of equal or different single manipulations over time (Page 1, paragraph 3, teaches that the optical shape sensing device works in combination with a system, wherein a pattern recognition scheme is applied to evaluate the recorded gestures for event detection in real-time).

Regarding claim 12, modified Grass teaches the medical system of claim 1, as discussed above.
Page 9, paragraph 5 teaches that this instrument can be a catheter or guidewire. Page 8, paragraph 2, teaches that the optical fiber can also track an endoscope as well).

Regarding claim 13, Grass teaches a method for triggering an event in a medical system using an interventional elongated medical device having an optical fiber configured for optical shape sensing of the medical device; the method comprising: 
analyzing the user manipulation applied to the confined manipulation section based on optical shape sensing of the medical device in the confined manipulation section (Page 9, paragraph 4 teaches that the optical shape sensor that is disposed in the surgical instrument is configured to determine the shape and/or position of the instrument based on the configuration of the shape sensor. Page 9, paragraph 6, teaches a medical system that is a communication of a surgical system 300 with an optical shape sensing device 210 and a cable connection 240 to a control computing device 230. Fig. 3 clearly shows the optical shape sensing device at the end of the system. Additionally, as the optical shape sensing determines the shape and position of the entire medical instrument that it is connected to, it would inherently provide manipulation information of the distal end as well. Furthermore, the system is able to create gesture events from the data that is collected), and
triggering the event in response to identifying the user manipulation in the manipulation section as being associated with the event to be triggered, the event to be performed at a distal portion of the medical device (Page 9, paragraph 4, teaches that the system can detect specific actions of the user and trigger infusion based on physician specific actions. Page 9, paragraph 6, teaches a medical system that is a communication of a surgical system 300 with an optical shape sensing device 210 and a cable connection 240 to a control computing device 230. Fig. 3 clearly shows the optical shape sensing device at the end of the system. Additionally, as the optical shape sensing determines the shape and position of the entire medical instrument that it is connected to, it would inherently provide manipulation information of the distal end as well. Furthermore, the system is able to create gesture events from the data that is collected).
However, Grass is silent regarding a method, configured to:
detecting a confined manipulation section of the medical device, the confined manipulation section being a length of the medical device configured to be gripped by a user for maneuvering the medical device inside a body and for applying a user manipulation to the confined manipulation section, the user manipulation comprising at least one of a pinch into an outer wall of the medical device or a deformation of the confined manipulation section into a predefined shape, while the user grips the confined manipulation section 
	In an analogous imaging field of endeavor, regarding the manipulation of medical instruments, Yang teaches a method, configured to:
detecting a confined manipulation section of the medical device (Paragraph 0161 teaches that the devices comprises a pinch grips that allow for the secondary device manipulation),the confined manipulation section being a length of the medical device configured to be gripped by a user for maneuvering the medical device inside a body and for applying a user manipulation to the confined manipulation section (Paragraph 0161 teaches that the surgeon is able to grip grippers 130 to manipulate the secondary device. Fig. 13c shows that the grippers 130 have a length and facilitate user gripping. Fig. 2 shows that the controlled secondary device 6 is inserted in the incision point 20 of the patient body to approach the surgical site 22), the user manipulation comprising at least one of a pinch into an outer wall of the medical device or a deformation of the confined manipulation section into a predefined shape (Paragraph 0161 teaches that the surgeon is able to use the grippers 130 and pinch them for the manipulation of the secondary device. Fig. 14 shows that the hand is pinching the outer portion of the gripper 130), while the user grips the confined manipulation section (Gripping is shown in Fig. 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grass with Yang’s teaching of confined manipulation section that can 

Regarding claim 15, modified Grass teaches the system of claim 1, as discussed above.
However, the combination of Grass’s medical device embodiment and Yang are silent regarding a medical system, wherein the predefined shape into which the confined manipulation section is deformed comprises an S-shape, a half-loop, or a full-loop. 
In an analogous imaging field of endeavor, the tracking of user commands, another embodiment of Grass teaches a medical system, wherein the predefined shape into which the confined manipulation section is deformed comprises an S-shape, a half-loop, or a full-loop (Page 1, paragraph 4, 4 teaches that the optical shape sensing tracks the operator’s arms, head, hands, and fingers, in real-time for gesture recording. Fig. 2 shows that shape sensing means is in an S shape. See modified Fig. 2 below).

    PNG
    media_image1.png
    544
    696
    media_image1.png
    Greyscale

Modified Fig. 2
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Grass’s embodiment’s teaching of detecting shape information in the S-shape. This modified system would allow a user to have 
It is noted that claim 1 presents the limitations of pinching an outer wall of the medical device or the deformation of the confined manipulation section in the alternative. The limitations regarding the pinching were rendered obvious above. As claim 15 is directed to the deformation of the confined manipulation section, it is necessarily rendered obvious when the alternative limitations of pinching are relied upon.

Regarding claim 17, modified Grass teaches the method of claim 13, as discussed above.
Grass further teaches a method, wherein the user manipulation comprises a pattern of a sequence of manipulations over time (Page 1, paragraphs 3-4, teaches that the optical shape sensing device works in combination with a system, wherein a pattern recognition scheme is applied to evaluate the recorded gestures for event detection in real-time).

Regarding claim 20, modified Grass teaches the method of claim 13, as discussed above.
Grass further teaches a method, wherein the user manipulation further comprises a torque or tension build-up in the medical device (Page 9, paragraph 4, teaches that the optical shape sensing system is able to detect the rotation of the surgical device. Page 6, paragraphs 6-7, teaches that the device may be able to sense strain that is affecting the optical fiber as it is including at least one of Fibre Bragg Gratings (FBGs) and/or a Rayleigh scatter interrogation).

Regarding claim 22, modified Grass teaches the method of claim 13, as discussed above.
However, the combination of Grass’s medical device embodiment and Yang are silent regarding a method, wherein the predefined shape into which the confined manipulation section is deformed comprises an S-shape, a half-loop, or a full-loop. 
Page 1, paragraph 4, 4 teaches that the optical shape sensing tracks the operator’s arms, head, hands, and fingers, in real-time for gesture recording. Fig. 2 shows that shape sensing means in an S shape. See modified Fig. 2 below).

    PNG
    media_image1.png
    544
    696
    media_image1.png
    Greyscale

Modified Fig. 2
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Grass’s embodiment’s teaching of detecting shape information in the S-shape. This modified method would allow a user to have touch free control, which is important for maintaining sterility, intuitive control, and improved workflow (Page 7, paragraph 7 of Grass). 
It is noted that claim 13 presents the limitations of pinching an outer wall of the medical device or the deformation of the confined manipulation section in the alternative. The limitations regarding the pinching were rendered obvious above. As claim 22 is directed to the deformation of the confined manipulation section, it is necessarily rendered obvious when the alternative limitations of pinching are relied upon.


Grass further teaches a method, wherein the user manipulation further comprises a sequence of equal or different single manipulations over time (Page 1, paragraph 3, teaches that the optical shape sensing device works in combination with a system, wherein a pattern recognition scheme is applied to evaluate the recorded gestures for event detection in real-time).

Regarding claim 23, Grass teaches a non-transitory computer readable medium (Memory is inherently present in the control computing device 230 in order to perform the programmed functions. Page 11, paragraph 4 teaches that a computer program can be stored on a medium) comprising computer program instructions that, when executed by a computer (Control computing device 230), cause the computer to: 
analyze the user manipulation applied to the confined manipulation section based on optical shape sensing of the medical device in the confined manipulation section (Page 9, paragraph 4 teaches that the optical shape sensor that is disposed in the surgical instrument is configured to determine the shape and/or position of the instrument based on the configuration of the shape sensor. Page 9, paragraph 6, teaches a medical system that is a communication of a surgical system 300 with an optical shape sensing device 210 and a cable connection 240 to a control computing device 230. Fig. 3 clearly shows the optical shape sensing device at the end of the system. Additionally, as the optical shape sensing determines the shape and position of the entire medical instrument that it is connected to, it would inherently provide manipulation information of the distal end as well. Furthermore, the system is able to create gesture events from the data that is collected); and 
trigger the event in response to identifying the user manipulation in the manipulation section as being associated with the event to be triggered, wherein the event is to be performed at a distal portion of the medical device (Page 9, paragraph 4, teaches that the system can detect specific actions of the user and trigger infusion based on physician specific actions).
However, Grass is silent regarding a device, configured to:

In an analogous imaging field of endeavor, regarding the manipulation of medical instruments, Yang teaches a device, configured to:
detect a confined manipulation section of the medical device (Paragraph 0161 teaches that the devices comprises a pinch grips that allow for the secondary device manipulation), the confined manipulation section being a length of the medical device configured to be gripped by a user for maneuvering the medical device inside a body and for applying a user manipulation to the confined manipulation section (Paragraph 0161 teaches that the surgeon is able to grip grippers 130 to manipulate the secondary device. Fig. 13c shows that the grippers 130 have a length and facilitate user gripping. Fig. 2 shows that the controlled secondary device 6 is inserted in the incision point 20 of the patient body to approach the surgical site 22), wherein the user manipulation comprises at least one of a pinch into an outer wall of the medical device or a deformation of the confined manipulation section into a predefined shape (Paragraph 0161 teaches that the surgeon is able to use the grippers 130 and pinch them for the manipulation of the secondary device. Fig. 14 shows that the hand is pinching the outer portion of the gripper 130), while the user grips the confined manipulation section (Gripping is shown in Fig. 14).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grass with Yang’s teaching of confined manipulation section that can receive pinching from the user. This modified apparatus would allow a user to map the user hand/arm/wrist motions to an elongated device that is used in tissue manipulation (Paragraphs 0009 and 0011 of Yang).

Regarding claim 24, modified Grass teaches the medium of claim 23, as discussed above.
However, the combination of Grass’s medical device embodiment and Yang are silent regarding a medium, wherein the predefined shape into which the confined manipulation section is deformed comprises an S-shape, a half-loop, or a full-loop. 
In an analogous imaging field of endeavor, the tracking of user commands, another embodiment of Grass teaches a medium, wherein the predefined shape into which the confined manipulation section is deformed comprises an S-shape, a half-loop, or a full-loop (Page 1, paragraph 4, 4 teaches that the optical shape sensing tracks the operator’s arms, head, hands, and fingers, in real-time for gesture recording. Fig. 2 shows that shape sensing means in an S shape. See modified Fig. 2 below. Page 11, paragraph 4 teaches that a computer program can be stored on a medium).

    PNG
    media_image1.png
    544
    696
    media_image1.png
    Greyscale

Modified Fig. 2
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Grass’s embodiment’s teaching of detecting shape information in the S-shape. This modified apparatus would allow a user to have touch free control, which is important for maintaining sterility, intuitive control, and improved workflow (Page 7, paragraph 7 of Grass). 
.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (WO 2013/168056) in view of Yang et al. (PGPUB No. US 2014/0171964) further in view of Manzke et al. (PGPUB No. US 20130150732).

Regarding claim 4, modified Grass teaches the medical system of claim 1, as discussed above.
However, the combination of Grass and Yang is silent regarding a medical system, wherein the user manipulation is different from displacing the medical device in or transverse to a direction of a longitudinal axis of the medical device and from rotating the medical device about the longitudinal axis of the medical device.
In an analogous imaging field of endeavor, regarding user manipulation of a medical device, Manzke teaches a medical system, wherein the user manipulation is different from displacing the medical device in or transverse to a direction of a longitudinal axis of the medical device and from rotating the medical device about the longitudinal axis of the medical device (Paragraph 0040 teaches the device 102 is configured with an optical shape sensing optical fiber. This system allows 6 degrees of freedom and also tracks the system with the fibers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Manzke’s teaching of a detection manipulation on the medical device that is not rotational or transverse to the longitudinal motion. This modified system would allow a user to obtain better feedback about the anatomy of the patient and have faster and more accurate data acquisition (Paragraph 0005 of Manzke).

Regarding claim 16, modified Grass teaches the method of claim 13, as discussed above.
However, the combination of Grass and Yang is silent regarding a method, wherein the user manipulation excludes displacing the medical device in or transverse to a direction of a longitudinal axis of the medical device and from rotating the medical device about the longitudinal axis of the medical device.
	In an analogous imaging field of endeavor, regarding user manipulation of a medical device, Manzke teaches a method, wherein the user manipulation excludes displacing the medical device in or transverse to a direction of a longitudinal axis of the medical device and from rotating the medical device about the longitudinal axis of the medical device (Paragraph 0040 teaches the device 102 is configured with an optical shape sensing optical fiber. This system allows 6 degrees of freedom and also tracks the system with the fibers).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Manzke’s teaching of a detection manipulation on the medical device that is not rotational or transverse to the longitudinal motion. This modified method would allow a user to obtain better feedback about the anatomy of the patient and have faster and more accurate data acquisition (Paragraph 0005 of Manzke).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Grass et al. (WO 2013/168056) in view of Yang et al. (PGPUB No. US 2014/0171964) further in view of Seo et al. (PGPUB No. US 2014/0055345).

Regarding claim 8, Grass teaches the medical system of claim 1, as discussed above.
However, the combination of Grass and Yang is silent regarding a medical system, wherein the at least one of the pinch or the deformation of the confined manipulation section is followed by a stroke of the medical device, and then a release of the at least one of the pinch or the deformation.
Paragraph 0047 teaches that the sensor 120 is able to detect bending of a device that is incorporated with. Paragraph 0110 teaches that the sensor can be an optical fiber bending sensor), a stroke of the medical device (Paragraph 0064 teaches that the sensor 120 is able to recognize a rubbing gesture), and then a release of the at least one of the pinch or the deformation (Paragraph 0057 teaches that the sensor 120 is able to recognize bending and it also observes the bending holding time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Seo’s teaching of a pinch, stroke, and a release of the pinch. This modified system would allow a user to be easily manipulated and deformed and still be used for data acquisition (Paragraph 0009 of Seo).

Regarding claim 9, Grass teaches the medical system of claim 1, as discussed above.
However, the combination of Grass and Yang is silent regarding a medical system, wherein the user manipulation further comprises a tap or a sequence of taps onto the medical device according to a specific frequency or rhythm.
In an analogous imaging field of endeavor, Seo teaches a system, wherein the user manipulation further comprises a tap or a sequence of taps onto the medical device according to a specific frequency or rhythm (Paragraph 0110 teaches that the sensor can be an optical fiber bending sensor. Paragraph 0057 teaches that the sensor is able to recognize bending that occurs a number of times and hold long the bending holds. Paragraph 0068 teaches that the change state at a contact area can be have a predetermined repeating pattern).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Seo’s teaching of detection 

Regarding claim 18, modified Grass teaches the method of claim 13, as discussed above.
However, the combination of Grass and Yang is silent regarding a method, wherein the at least one of the pinch or the deformation of the confined manipulation section is followed by a stroke of the medical device, and then a release of the at least one of the pinch or the deformation.
In an analogous imaging field of endeavor, regarding the user manipulation detection, Seo teaches a method, wherein there is the at least one of the pinch or the deformation of the confined manipulation section (Paragraph 0047 teaches that the sensor 120 is able to detect bending of a device that is incorporated with. Paragraph 0110 teaches that the sensor can be an optical fiber bending sensor), a stroke of the medical device (Paragraph 0064 teaches that the sensor 120 is able to recognize a rubbing gesture. Paragraph 0169 notes that the sensing method can be applied in combination of one another), and then a release of the at least one of the pinch or the deformation (Paragraph 0057 teaches that the sensor 120 is able to recognize bending and it also observes the bending holding time. Paragraph 0169 notes that the sensing method can be applied in combination of one another).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Seo’s teaching of a pinch, stroke, and a release of the pinch. This modified method would allow a user to be easily manipulated and deformed and still be used for data acquisition (Paragraph 0009 of Seo).
The combination of Grass and Yang discloses the claimed invention except for stroke of the device following the pinch or deformation step in the defined order. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to register a pinching action or deformation action that is then followed by a stroke action, since it has been held that rearranging parts of an invention involves only routine skill in the art and such an order of 

Regarding claim 19, modified Grass teaches the method of claim 13, as discussed above.
However, the combination of Grass and Yang is silent regarding a method, wherein the user manipulation further comprises a tap or a sequence of taps onto the outer wall of the medical device according to a specific frequency or rhythm.
In an analogous imaging field of endeavor, regarding the user manipulation detection, Seo teaches a method, wherein the user manipulation further comprises a tap or a sequence of taps onto the outer wall of the medical device according to a specific frequency or rhythm (Paragraph 0110 teaches that the sensor can be an optical fiber bending sensor. Paragraph 0057 teaches that the sensor is able to recognize bending that occurs a number of times and hold long the bending holds when the display is touched. Fig. 8 shows the display is the outer wall. Paragraph 0068 teaches that the change state at a contact area can be have a predetermined repeating pattern).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Seo’s teaching of detection of taping based on a frequency or rhythm. This modified system would allow a user to be easily manipulated and deformed and still be used for data acquisition (Paragraph 0009 of Seo).

Regarding claim 25, modified Grass teaches the medium of claim 23, as discussed above.
However, the combination of Grass and Yang is silent regarding a medium, wherein the at least one of the pinch or the deformation of the confined manipulation section is followed by a stroke of the medical device, and then a release of the at least one of the pinch or the deformation.
In an analogous imaging field of endeavor, regarding the user manipulation detection, Seo teaches a medium, wherein the at least one of the pinch or the deformation of the confined manipulation Paragraph 0047 teaches that the sensor 120 is able to detect bending of a device that is incorporated with. Paragraph 0110 teaches that the sensor can be an optical fiber bending sensor), a stroke of the medical device (Paragraph 0064 teaches that the sensor 120 is able to recognize a rubbing gesture), and then a release of the at least one of the pinch or the deformation (Paragraph 0057 teaches that the sensor 120 is able to recognize bending and it also observes the bending holding time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grass and Yang with Seo’s teaching of a pinch, stroke, and a release of the pinch. This modified device would allow a user to be easily manipulated and deformed and still be used for data acquisition (Paragraph 0009 of Seo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Danisch (US Patent No. 6,127,672): Teaches a flexible sensor system that can detect the user’s hand movement and register the motion of user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793